          Case 6:21-cv-06339-FPG Document 7 Filed 09/16/21 Page 1 of 4



                                                                                            PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 SANJAY TRIPATHY,

               Plaintiff,

        -v-                                                       21-CV-6339 FPG
                                                                  ORDER
 ANDREA N. SCHNEIDER, et al.,

             Defendant.
___________________________________

                                      INTRODUCTION

       Pro se Plaintiff Sanjay Tripathy has filed what he identifies as a Motion to Reconsider

under Local Rules of Civil Procedure, Rule 7, following the dismissal (ECF No. 4) of claims for

money damages under the Religious Land Use and Institutionalized Persons Act (“RLUIPA,” 42

U.S.C. § 2000cc-1(a)) and claims against the Department of Corrections and Community

Supervision (“DOCCS”) concerning allegations of a statewide failure to enforce a smoking ban,

under 42 U.S.C. § 1983. ECF No. 6 (“Motion”). Plaintiff has also filed a Motion for Service by

the United States Marshals Service. ECF No. 5. This action was based on Plaintiff’s allegation

that Defendants violated Plaintiff’s rights while he was confined at the Gowanda Correctional

Facility (“Gowanda”) through their failure to prevent his exposure to cigarette smoke. ECF No.

3. Upon initial review pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a), some claims were

dismissed while service was directed as to others. ECF No. 4 at 15.
              Case 6:21-cv-06339-FPG Document 7 Filed 09/16/21 Page 2 of 4




                                                  DISCUSSION

           Plaintiff has filed the Motion for Reconsideration expressly relying on Rule 7 of the Local

Rules of Civil Procedure. Rule 7 addresses the filing of motions generally. 1 The Court construes

Plaintiff’s Motion for Reconsideration as one under Federal Rule of Civil Procedure § 60(b), which

permits the court to “relieve a party or its legal representative from a final judgment, order, or

proceeding” due to “(1) mistake, inadvertence, surprise, or excusable neglect . . . (6) any other

reason that justifies relief.” Fed. R. Civ. P. 60. Reconsideration of a prior decision is generally

justified in any one of the following three circumstances: (1) an intervening change in controlling

law; (2) new evidence; or (3) the need to correct a clear error of law or to prevent manifest injustice.

See Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992); see also

Amerisure Ins. Co. v. Laserage Tech. Corp., No. 96-CV-6313, 1998 WL 310750, *1 (W.D.N.Y.

Feb. 12, 1998) (citing United States v. Adegbite, 877 F.2d 174, 178 (2d Cir. 1989)).

           “Such a motion is generally not favored and is properly granted only upon a showing of

exceptional circumstances. A motion to reconsider should not be granted where the moving party

seeks solely to relitigate an issue already decided.” Kroemer v. Tantillo, No. 17-3436, 2018 WL

6619850, at *3 (2d Cir. Dec. 17, 2018) (summary order) (internal quotation marks and citations

omitted). Where a motion merely seeks to relitigate issues already decided, it “plainly fail[s] to

demonstrate the ‘exceptional circumstances’ that could merit the exercise of the district court’s

discretion to grant relief from its prior decision.” Id.; see also Fleming v. New York Univ., 865

F.2d 478, 484 (2d Cir. 1989) (holding that a motion for reconsideration cannot “serve as an attempt

to relitigate the merits”).




1
    The index for the Local Rules does reference “Reconsideration/Reargument (Rule 7) p.10.” L. R. Civ. P. at 58.

                                                           2
            Case 6:21-cv-06339-FPG Document 7 Filed 09/16/21 Page 3 of 4




         Plaintiff explains that the Court’s prior order erroneously dismissed claims for money

damages under RLUIPA and the Religious Freedom Restoration Act (“RFRA,” 42 U.S.C.

§ 2000bb-1(c)), citing Tanzin v Tanvir, 141 S. Ct. 486, 491 (2020), which held that “damages

against federal officials remain an appropriate form of relief today.” ECF No. 6 at 8. Plaintiff

goes on to argue that money damages are appropriate under the First Amendment, claims which

were deemed sufficient to proceed to service. See ECF No. 4 at 13. Plaintiff reviews at some

length the history and purpose of RLUIPA, and argues that money damages were approved under

Tanzin, because it “features a suit against individuals, who do not enjoy sovereign immunity.”

ECF No. 6 at 9. He argues, therefore, that the Court erroneously dismissed his claims for money

damages under RLUIPA. Id. at 21.

         In the Court’s prior order, the Court dismissed Plaintiff’s claims for money damages under

RLUIPA, noting that the statute “does not permit claims for money damages against state officers

in either their official or individual capacities.” ECF No. 4 at 14 (citing Holland v. Goord, 758

F.3d 215, 224 (2d Cir. 2014)) and Sossamon v. Texas, 563 U.S. 277, 293 (2011). Plaintiff’s

reliance on Tanzin is misplaced. The distinction drawn by Tanzin is between claims against federal

employees, against whom claims for money damages are permitted, and state employees, against

whom such claims are not permitted. See, e.g., Azzarmi v. Donnelly, No. 21-CV-12 (WFK) (LB),

2021 WL 405491, at *4 (E.D.N.Y. Jan. 20, 2021). Tanzin did not, as Plaintiff suggests, merely

differentiate suits against individuals from those against governmental entities with sovereign

immunity. 2




2
 Plaintiff’s reliance on RFRA is also misplaced because RFRA has been held to be unconstitutional as applied to
States. See City of Boerne v. Flores, 521 U.S. 507, 532-34 (1997). “It applies only to the federal government and its
officers.” Orellano v Papoosha, No. 3:20-CV-00480 (VLB), 2021 WL 2109132, at *10 (D. Conn. May 25, 2021).

                                                         3
            Case 6:21-cv-06339-FPG Document 7 Filed 09/16/21 Page 4 of 4




        Plaintiff makes a further argument that DOCCS “is also liable under RLUIPA and the First

Amendment.” ECF No. 6 at 1. However, Plaintiff makes no argument concerning new claims

against DOCCS, which was not a named party in the Amended Complaint. See ECF No. 4 at 15

(addressing parties to the action). 3

                                                CONCLUSION

        Upon careful review of the Motion for Reconsideration, the Court finds no basis to

reconsider its prior order. Plaintiff does not point to any mistake, misrepresentation, newly-

discovered evidence, or other reason to justify granting his request.                          The Motion for

Reconsideration serves solely as an attempt to relitigate the merits of his case and bolster his

original claims with superfluous allegations and argument. Accordingly, Plaintiff’s Motion for

Reconsideration, ECF No. 6, is denied in its entirety.

        Service by the United States Marshals Service was directed by the Court’s prior order. See

ECF No. 4 at 15. Therefore, Plaintiff’s Motion for such service, ECF No. 5, is DENIED AS

MOOT.

        IT IS SO ORDERED.


Dated: September 16, 2021
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     United States District Judge
                                                     Western District of New York




3
  Were the Court to construe the Motion for Reconsideration as a to request to amend to add DOCCS as a Defendant,
that amendment would be denied as futile because such a suit would be barred by the Eleventh Amendment. See
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984). It is well-settled that states are not “persons” under
42 U.S.C. § 1983, and thus Eleventh Amendment immunity is not abrogated by that statute. Will v. Mich. Dept. of
State Police, 491 U.S. 58, 65-66 (1989). The Eleventh Amendment bar extends to agencies and officials sued in their
official capacities. Kentucky v. Graham, 473 U.S. 159, 166 (1985).

                                                         4
